       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 1 of 7



Natalie A. Landreth (pro hac vice)
Wesley James Furlong (MT Bar No. 42771409)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Tel. (907) 276-0680
Fax (907) 276-2466
landreth@narf.org
wfurlong@narf.org

Matthew L. Campbell (pro hac vice)
NATIVE AMERICAN RIGHTS FUND
1506 Broadway
Boulder, CO 80302
Tel. (303) 447-8760
Fax (303) 443-7776
mcampbell@narf.org

Counsel for all Plaintiffs
Additional Counsel Listed on Signature Page

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ROSEBUD SIOUX TRIBE et al.,                   Case No. 4:18-cv-00118-BMM

            Plaintiffs,

      v.                                 MOTION FOR CLARIFICATION

DONALD J. TRUMP et al.,

            Defendants.
       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 2 of 7



      Plaintiffs Rosebud Sioux Tribe and Fort Belknap Indian Community move

this Court to clarify its Order of October 16, 2020, Doc. 167, in certain respects.

Plaintiffs do not by this Motion seek reversal as to the denial of injunctive relief to

Plaintiffs. Neither do Plaintiffs here seek reversal of the denial in part of Plaintiffs’

motion for summary judgment, nor as to the granting of summary judgment in part

to the Federal Defendants and Defendants TC Energy Corp. and TransCanada

Keystone Pipeline, L.P., (together, “TransCanada”) on Claims Five and Six of the

Plaintiffs’ First Amended Complaint—those dealing with crossing of mineral estates

and the applicability of tribal jurisdiction. By this motion Plaintiffs only seek

clarification as to an ambiguity in the October 16 decision.

      A court may clarify its order for any reason. Wahl v. Am. Sec. Ins. Co., No. C

08-0555 RS, 2010 WL 2867130 (N.D. Ca. July 20, 2010). In general, a request for

clarification does not seek to “alter or amend the judgment” or require a “substantive

change of mind by the court.” Bordallo v. Reyes,763 F.2d 1098, 1102 (9th Cir. 1985)

(internal citation, quotation marks omitted). Instead, a motion for clarification

“invite[s] interpretation, which trial courts are often asked to supply, for the guidance

of the parties.” Id. That is what Plaintiffs ask here, is clarification from the Court

about its meaning in one section of the Order so that Plaintiffs know how to proceed.

      The Court states as follows in its Order:

      The Court’s above determination that the 2019 Permit authorizes only
      the 1.2-mile border crossing segment makes summary judgment

                                           2
       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 3 of 7



      appropriate in part. Plaintiffs have asserted claims relating to mineral
      and tribal jurisdiction based on the 1851 Fort Laramie Treaty and the
      1855 Lame Bull Treaty. (Doc. 114 at 19–33). Those claims only
      exten[d] to tribal land that lie[s] well outside the 1.2-mile border
      crossing segment, and so they are not implicated in this case centered
      on the 2019 Permit. See Gros Ventre Tribe v. United States, 469 F.3d
      801, 813 (9th Cir. 2006) (“[T]he United States agreed to protect the
      Tribes from depredations that occurred only on tribal land.”) The 2019
      Permit grants no exemptions to laws governing public land use or
      tribal land use. Such laws still apply to the Keystone XL project . . . .
      The 2019 Permit does not authorize pipeline construction across tribal
      land, however, and so Plaintiffs’ mineral and treaty claims fail. The
      Court will grant summary judgment in part for Federal Defendants and
      TC energy on those claims, and, therefore, deny summary judgment in
      part for Plaintiffs on those claims.

Doc. 167 at 13-14 (internal footnote omitted, emphasis added). Plaintiffs seek

clarification as to what the precise meaning of “in part” is in both places.

      There is no doubt that one of Plaintiffs’ primary arguments was that the 2019

Permit approved the entire pipeline. See, e.g., Doc. 99 at 10-18. The Court has

rejected that argument, but Plaintiffs request that the Court confirm Plaintiffs’

reading of the Order as rejecting Claims Five and Six (and the reference to the

Treaties), in part, as holding only that those claims do not serve as a basis for

invalidating the 2019 Permit. Plaintiffs request the Court to clarify that Claims Five

and Six, alleging an illegal crossing of mineral estates, a failure to comply with the

Tribe’s jurisdiction and laws, and the Treaty claims (Claims One, Three, and Four),

to the extent implicated in the Order, alleging failure of the United States to fulfill

its treaty obligation to protect the Tribes against all depredations, survive as to those


                                           3
       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 4 of 7



parts of the pipeline outside of the 1.2 miles authorized by the 2019 Permit. If the

2019 Permit did not address the pipeline outside of the 1.2 miles it authorized, the

Court’s order by necessity must not have intended to opine on the effects of those

arguments on the remainder of the pipeline. As the Court’s Order plainly says, “[t]he

2019 Permit grants no exemptions to laws governing public land use or tribal land

use. Such laws still apply to the Keystone XL project[.]” Id. at 14 (emphasis added).

      Of particular need for clarification is the Court’s statement that “[t]he 2019

Permit does not authorize pipeline construction across tribal land, however, and so

Plaintiffs’ mineral and treaty claims fail.” Id. This is a very broad statement that

can be misconstrued. While the Court has held that the 2019 Permit does not

authorize pipeline construction across tribal land, during the summary judgment and

injunction briefing earlier this year TransCanada has admitted the pipeline will cross

tribal and member mineral estates. Plaintiffs have argued that these facts subject

TransCanada to tribal jurisdiction, and impose treaty trust obligations on the United

States. Plaintiffs seek clarification that these arguments can go forward as to the

land outside the 1.2-mile segment.

      Therefore, Plaintiffs request clarification that the “in part” language of the

Court’s October 16 Order leaves Claims Five and Six, and the Treaty claims (Claims

One, Three, and Four), unaffected as to the pipeline outside the 1.2-mile area covered




                                          4
       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 5 of 7



by the 2019 Permit. This clarification is necessary so Plaintiffs do not face

arguments of res judicata, claim preclusion, or law of the case at a later date.

      Alternatively, should the Court disagree with Plaintiffs’ clarification as set

forth herein, Plaintiffs seek clarity as to the Court’s ruling for dismissing those

claims in their entirety. This is essential so that Plaintiffs know how to proceed going

forward in this Court or on appeal.

      RESPECTFULLY SUBMITTED this 13th day of November, 2020.


                                      /s/ Natalie A. Landreth
                                      /s/ Wesley James Furlong
                                      Natalie A. Landreth (pro hac vice)
                                      Wesley James Furlong (MT Bar No. 42771409)
                                      Matthew L. Campbell (pro hac vice)
                                      NATIVE AMERICAN RIGHTS FUND

                                      Daniel D. Lewerenz (pro hac vice)
                                      NATIVE AMERICAN RIGHTS FUND
                                      1514 P Street Northwest (rear), Suite D
                                      Washington, D.C. 20005
                                      Tel. (202) 785-4166
                                      Fax (202) 822-0068
                                      lewerenz@narf.org

                                      Counsel for Plaintiffs Rosebud Sioux Tribe and
                                      Fort Belknap Indian Community

                                      Daniel D. Belcourt (MT Bar No. 3914)
                                      BELCOURT LAW, P.C.
                                      120 Woodworth Avenue
                                      Missoula, MT 59801
                                      Ph. (406) 265-0934
                                      Fax (406) 926-1041
                                      danbelcourt@aol.com

                                           5
Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 6 of 7




                         Ronnie M. Flannery (MT Bar No. 5890)
                         LAW OFFICE OF RONNI M. FLANNERY
                         936 South 2nd Street West
                         Missoula, MT 59801
                         Ph. (406) 214-5700
                         rflannery@bresnan.net

                         Counsel for Plaintiff Fort Belknap Indian
                         Community




                              6
       Case 4:18-cv-00118-BMM Document 168 Filed 11/13/20 Page 7 of 7



                         CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of November 2020, I electronically filed
the foregoing MOTION FOR CLARIFICATION AND MEMORANDUM IN
SUPPORT THEREOF with the Clerk of the Court for the United States District
Court for the District of Montana by using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

                                   /s/ Wesley James Furlong
                                   Wesley James Furlong (MT Bar No. 42771409)
                                   NATIVE AMERICAN RIGHTS FUND




                                         7
